DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 98-120 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (US 8118962).
Regarding claim 98, Baur teaches a method and apparatus for spacing cellular material in a cell block comprising one or more molds (14), which can accommodate one or more tissue samples for freezing; ii) a hands free means of supporting the one or more molds in either direct or indirect contact with a cryogenic medium, comprising: a platform (13) having one or more apertures for holding the one or more molds, a cassette in which the one or more molds are formed, or a cassette upon which the one or more molds are supported, wherein the molds, cassette and/or platform have or do not have covers; iii) components (86) providing cooling and freezing functions for the cooling and freezing of the samples, comprising an insulated container (12) for holding a cryogenic medium; wherein the platform or cassette can be oriented within the insulated container at a desired position.  (Refer to Figures 1 and 5B)
Regarding claim 99, the insulated container has a ledge or shelf for supporting the platform or cassette.  (Refer to Figure 5B)
Regarding claim 100, the cassette is formed by fusing or more molds together.  (Refer to Figure 9)
Regarding claim 101, the cassette has perforations oriented linearly and crosswise in two dimensions between the molds from each edge of the cassette, said perforations being a means for separating the molds into portions comprising an individual covered mold.  (Refer to Figure 2)
Regarding claim 102, the platform or cassette has a raised edge circumscribing the one or more apertures and substantially perpendicular to the plane of the platform or cassette to prevent splashing of the cryogenic medium from the insulated container into the molds.  (Refer to Figure 2)
Regarding claim 103, a gasket for sealing the platform or cassette to the insulated container. (Refer to Figure 5B)
Regarding claim 104, the gasket is oriented beneath and around the circumference of the platform or cassette, or the gasket is oriented beneath the platform or cassette and is of the same shape as the platform or cassette, and in the presence of a platform the gasket comprises apertures corresponding to the apertures in the platform.  (Refer to Figure 5B)
Regarding claim 105, the gasket is porous or semi-porous to allow the cryogenic medium to flow into it for thermal contact with the platform and molds.  (Refer to Figures 5B and 5C)
Regarding claim 106, the platform or cassette further comprises a means for lifting or positioning the platform or cassette.  (Refer to Figure 7)
Regarding claim 107, a porous enclosure to minimize splashing at the liquid-air interface between the cryogenic medium and the molds.
Regarding claim 108, the one or more molds are conical, rectangular cuboid, the shape of a frustrum.  (Refer to Figure 2)
Regarding claim 109, the insulated container (12) further comprises a lid which is optionally adjustable to provide desired access to the insulated container.  (Refer to Figure 4)
Regarding claim 110, an embedding medium disposed in each mold, wherein the tissue specimen is formed and frozen in the embedding medium in a desired orientation and/or a desired shape.  (Refer to Figures 5A-5C)
Regarding claim 111, (a) one or more molds (14), optionally comprising a cover, which molds can accommodate one or more tissue specimens, (o) a platform (13) comprising one or more heat-conducting indentations for containing the one or more molds, and (c) an insulated container (12) comprising a cryogenic medium or a radiator, wherein the apparatus can be precooled to a desired target temperature before use.  (Refer to claim 2)
Regarding claim 112, a radiator (86), optionally comprising radiating fins, for maintaining the desired target temperature.
Regarding claim 113, the heat-conducting indentations and the radiator (86) are each made from a heat transfer material having a thermal conductivity value of greater than 200 Watts/(meter Kk).
Regarding claim 114, the heat transfer material is selected from aluminum, copper, gold, and silver, and mixtures thereof.  (Refer to Col. 5, Lines 37-40)
Regarding claim 115, the insulated container (12) has a ledge or shelf for supporting the platform.  (Refer to Figures 5A-5C)
Regarding claim 11, the platform further comprises one or more indentations to facilitate placement, positioning or removal of the molds. (Refer to Figures 5A-5C)
Regarding claim 117, the insulated container (12) further comprises a lid which is optionally adjustable to provide desired access to the insulated container.  (Refer to Figure 4)
Regarding claim 118, an embedding medium disposed in each mold, wherein the tissue specimen is formed and frozen in the embedding medium in a desired orientation and/or a desired shape.  (Refer to Figure 2)
Regarding claims 119-120, Refer to claims above and the corresponding teachings of Baur.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798